Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S REASON FOR ALLOWANCE
I. ALLOWABLE SUBJECT MATTER
The following is an examiner's statement of reasons for allowance based on the current and previously sited prior art. The independent claim 1 includes allowable subject matter and considered pertinent to the applicant's disclosure, taken individually or in combination, the prior art of record does not teach or suggest the claimed limitations having: “…data storage device, comprising: a data storage unit, comprising: a first system storage area, storing an original operating system, and comprising a first initial sector address; and a second system storage area, storing a first backup operating system, and comprising a second initial sector address; and a controller, connected to the data storage unit, and comprising a firmware, wherein a boot pointer offset procedure is defined in the firmware, a boot pointer is preset by the firmware to point to the first initial sector address of the first system storage area, and a boot operation is executed by the original operating system; when the original operating system damages, the firmware of the controller executes the boot pointer offset procedure to offset the boot pointer to the second initial sector address of the second system storage area, and executes the boot operation by the first backup operating system of the second system storage area, wherein the data storage unit further comprises a third system storage area storing a second backup operating system, and an operating system recovery procedure is defined in the firmware; when the first backup operating system finishes the boot operation and operates normally, the firmware of the controller executes the operating system recovery procedure to recover the original operating system of the Page 2 of 8MR4547-166 App. No. 17/088,892 Response to non-final Office Action dated 6 October 2021 first system storage area by the second backup operating system of the third system storage area.” Claim 9 has have similar limitations.

The remaining dependent claims are allowed by virtue of their dependencies on the independent claim.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 

The sited prior art include Rothman et al., (US 2008/0155331) teaches having a seamless boot recovery method with a controller that signals a failure or success of a boot process. ([0027-0028])

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272- 4157. The examiner can normally be reached between 6:30 - 4:00 from Monday to Thursday, (I am off every first Friday), and 6:30-3:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Henry Tsai can be reached on (571) 272- 4176. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature of relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2100.

/Tammara R Peyton/
Primary Examiner, Art Unit 2184
January 15, 2022